In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐2554 
CFE GROUP, LLC, et al., 
                                                 Plaintiffs‐Appellants, 

                                   v. 

FIRSTMERIT BANK, N.A., 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
              No. 13 C 8021 — William T. Hart, Judge. 
                      ____________________ 

    SUBMITTED AUGUST 4, 2015 — DECIDED DECEMBER 31, 2015 
                  ____________________ 

     Before POSNER, KANNE, and HAMILTON, Circuit Judges. 
     HAMILTON,  Circuit  Judge.  The  principal  question  in  this 
appeal  is  whether  the  district  court  correctly  refused  to  en‐
join a state court from adjudicating a case that the state‐court 
plaintiff  had  voluntarily  dismissed  in  an  earlier  incarnation 
in  federal  court.  In  the  earlier  federal  case,  FirstMerit  Bank 
had sued CFE Group, LLC and related parties (for simplicity, 
CFE)  to  enforce  a  promissory  note  and  guaranties.  CFE 
moved to dismiss that complaint. The district court granted 
2                                                        No. 14‐2554 

the  motion  and  dismissed  FirstMerit’s  complaint  without 
prejudice,  but  with  leave  to  amend.  Rather  than  amend, 
FirstMerit filed a notice of voluntary dismissal of the action 
under Federal Rule of Civil Procedure 41(a)(1)(A)(i). 
    FirstMerit  then  filed  a  new  complaint  in  an  Illinois  state 
court  asserting  the  same  claims.  CFE  moved  to  dismiss  the 
new  suit,  arguing  that  the  earlier  federal  dismissal  meant 
that FirstMerit’s claims were barred by claim preclusion (res 
judicata).  The  state  trial  court  denied  the  motion.  CFE  re‐
sponded to that denial by filing this new federal action ask‐
ing the district court to enjoin the state court under the relit‐
igation  exception  to  the  federal  Anti‐Injunction  Act, 
28 U.S.C.  § 2283.  The  district  court  refused,  ruling  that  the 
dismissal of the first federal case was not a judgment on the 
merits  and  therefore  did  not  preclude  the  state  action.  The 
district  court  dismissed  this  action  with  prejudice.  CFE  has 
appealed. 
    We  affirm.  We  agree  with  the  district  courtʹs  reasoning 
and add that CFE’s request for an injunction was also barred 
by the Full Faith and Credit Act, 28 U.S.C. § 1738. We affirm 
the  district  court’s  judgment  dismissing  the  case.  We  also 
find  that  the  appeal  is  frivolous  and  that  sanctions  on  CFE 
are  appropriate  under  Federal  Rule  of  Appellate  Proce‐
dure 38. 
I. Factual and Procedural Background 
   FirstMerit’s  federal  lawsuit  was  short‐lived.  FirstMerit 
sued  CFE  in  federal  court  in  November  2012  to  enforce  a 
promissory  note  and  guaranties  executed  by  CFE. 
See FirstMerit  Bank,  N.A.  v.  CFE  Group,  LLC,  No.  12  C  9510 
(N.D. Ill. dismissed May 1, 2013). FirstMerit alleged that two 
No. 14‐2554                                                           3 

years  earlier  CFE  had  become  delinquent  on  loans  with  a 
principal  amount  of  $300,000.  FirstMerit  had  acquired  the 
loans  from  the  Federal  Deposit  Insurance  Corporation, 
which had been appointed receiver when the original lender 
to CFE was closed by its Illinois regulator. 
   One  of  the  CFE  defendants  moved  to  dismiss  the  com‐
plaint, arguing that under Federal Deposit Ins. Corp. v. Elefant, 
790  F.2d  661,  666  (7th  Cir.  1986),  the  FDIC’s  relationship  to 
the suit divested the district court of diversity jurisdiction. A 
week  later,  FirstMerit  filed  a  memorandum  responding  to 
the motion. That same day, the other CFE defendants joined 
the  first  motion  to  dismiss  and  moved  to  dismiss  on  two 
other grounds: failure to state a claim and failure to join the 
FDIC as a necessary party. 
    Before  FirstMerit  could  respond  to  the  new  grounds  for 
dismissal,  the  district  court  cancelled  a  scheduled  hearing 
and the case was assigned to another district judge. A week 
later, and still without a response from FirstMerit to the ad‐
ditional  grounds  for  dismissal,  the  newly  assigned  judge 
(Judge  Castillo)  dismissed  the  “present  complaint”  on  all 
three  grounds  “without  prejudice.”  The  court  allowed 
FirstMerit 60 days to file an amended complaint. 
   The  district  court  might  have  been  right  or  might  have 
been wrong about the perceived defects in FirstMerit’s case, 
but FirstMerit chose not to fight to stay in federal court. Five 
days  before  the  60‐day  deadline  expired,  FirstMerit  filed  a 
notice  under  Rule  41(a)(1)(A)(i)  stating  that  it  “voluntarily 
dismisses  the  above  action,  without  prejudice … .”  Rule 
41(a)(1)(B)  provides  that  in  such  cases,  with  exceptions  not 
applicable  here,  “the  dismissal  is  without  prejudice.”  The 
next day the district court ordered: “This case is hereby dis‐
4                                                         No. 14‐2554 

missed  without  prejudice  pursuant  to  the  Notice  of  Volun‐
tary  Dismissal  Without  Prejudice  Pursuant  to  Rule 
41(a)(1)(A)(i).” 
    Four  days  later,  FirstMerit  filed  in  Illinois  state  court  a 
substantively  similar  complaint,  which  remains  pending. 
CFE  moved  to  dismiss  the  state  action  based  on  theories  of 
claim and issue preclusion. CFE argued that dismissal of the 
first federal case barred FirstMerit’s claims in state court and 
prohibited relitigation of whether the FDIC was a necessary 
party. The state court rejected CFE’s preclusion defenses. But 
it also ruled that FirstMerit had inadequately alleged that the 
relevant loan documents had been transferred to FirstMerit. 
It therefore granted FirstMerit leave to replead. 
    The state court’s refusal to dismiss based on claim preclu‐
sion (res judicata) prompted CFE to file this new federal suit. 
Under the All Writs Act, 28 U.S.C. § 1651(a), and the relitiga‐
tion  exception  to  the  Anti‐Injunction  Act,  28 U.S.C.  § 2283, 
CFE sought to enjoin FirstMerit’s suit in state court. The dis‐
trict  court  denied  that  request  and  instead  dismissed  this 
new  case  with  prejudice,  explaining:  “The  present  action 
fails  because  it  is  abundantly  clear  that  there  never  was  a 
judgment  on  the  merits”  in  the  first  federal  case.  The  court 
added:  “The  filing  of  the  present  case  appears  to  be  an  un‐
reasonable  and  vexatious  multiplication  of  proceedings  al‐
ready pending in the state court.” 
II. The Merits 
    The Anti‐Injunction Act, 28 U.S.C. § 2283, limits the pow‐
er  of  federal  courts  to  enjoin  state‐court  proceedings:  “A 
court of the United States may not grant an injunction to stay 
proceedings  in  a  State  court  except  as  expressly  authorized 
No. 14‐2554                                                             5 

by Act of Congress, or where necessary in aid of its jurisdic‐
tion,  or  to  protect  or  effectuate  its  judgments.”  CFE  argues 
an  injunction  is  needed  here  to  give  effect  to  the  federal 
court  judgment  dismissing  FirstMerit’s  earlier  suit.  Under 
that  exception  to  the  Anti‐Injunction  Act,  often  called  the 
“relitigation  exception,”  a  party  with  a  favorable  federal 
judgment  may  “protect  that  judgment  by  enjoining  repeti‐
tive state court proceedings instead of relying on a claim or 
issue preclusion defense.” Ramsden v. Agribank, FCB, 214 F.3d 
865, 868 (7th Cir. 2000). A party seeking an injunction based 
on this exception must show that “preclusion is clear beyond 
peradventure.”  Smith  v.  Bayer  Corp.,  564  U.S.  299,  —,  131  S. 
Ct. 2368, 2376 (2011). 
    Federal common law governs “the claim‐preclusive effect 
of a dismissal by a federal court sitting in diversity.” Semtek 
Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 508 (2001). As 
a  general  rule,  federal  common  law  borrows  the  preclusion 
principles of the laws of the state in which the federal court 
that dismissed the diversity suit sat. Id.; see also Allan Block 
Corp.  v.  County  Materials  Corp.,  512  F.3d  912,  915  (7th  Cir. 
2008). The parties do not dispute the application of this gen‐
eral rule to the Anti‐Injunction Act. Cf. Smith, 564 U.S. at — 
n.6,  131  S.  Ct.  at  2376  n.6  (declining  to  reach  the  issue).  We 
therefore apply Illinois law to decide the preclusive effect of 
the dismissal of FirstMerit’s federal case, which was brought 
in a federal court in Illinois under diversity jurisdiction. 
    The  relitigation  exception  does  not  authorize  an  injunc‐
tion  here.  Under  Illinois  law  the  dismissal  of  FirstMerit’s 
federal  case  simply  did  not  preclude  a  later  suit  because  a 
dismissal “without prejudice” is not final, DeLuna v. Treister, 
708 N.E.2d 340, 343 (Ill. 1999), and a non‐final decision is not 
6                                                             No. 14‐2554 

subject to preclusion defenses. See City of Naperville v. Illinois 
Fraternal Order of Police, Labor Council, F.O.P. Lodge No. 42, 997 
N.E.2d  296,  299  (Ill. App.  2013).  If  a  court  dismisses  a  com‐
plaint without prejudice but with leave to  amend, and then 
allows the plaintiff to dismiss voluntarily without prejudice, 
the  dismissal  has  no  res  judicata  or  claim  preclusive  effect. 
See  Jackson  v.  Victory  Mem’l  Hosp.,  900 N.E.2d  309,  318  (Ill. 
App. 2008). 
    That is exactly what happened here. After dismissing the 
complaint (not the case) without prejudice and with express 
leave  to  file  an  amended  complaint,  the  district  court  al‐
lowed  FirstMerit  to  dismiss its suit voluntarily  and without 
prejudice  based  on  FirstMerit’s  notice  under  Rule 
41(a)(1)(A)(i). FirstMerit was therefore free to file its new suit 
in state court.1 
    CFE  responds  with  two  arguments,  but  neither  has  any 
merit.  CFE  first  argues  that  the  dismissal  of  FirstMerit’s 
complaint  should be treated as preclusive because the com‐
pany filed its notice of voluntary dismissal only after the dis‐
trict court’s “adverse” ruling dismissing the complaint with‐
out prejudice. For support, CFE quotes Muhammad v. Oliver, 
547 F.3d 874, 876 (7th Cir. 2008): “when a suit is abandoned 
after  an  adverse  ruling  against  the  plaintiff,  the  judgment 
ending the suit, whether or not it is with prejudice, will gen‐
erally bar bringing a new suit that arises from the same facts 
                                                 
      1 The risk of repetitive litigation and forum‐shopping is sharply lim‐

ited by Rule 41(a)(1)(B), which provides that if the federal plaintiff “pre‐
viously dismissed any federal‐ or state‐court action based on or includ‐
ing the same claim, a notice of dismissal operates as an adjudication on 
the  merits,”  meaning  that  the  dismissal  would  be  with  prejudice  and 
thus could cause claim preclusion. 
No. 14‐2554                                                            7 

as the old one.” But Muhammad does not apply here because 
FirstMerit  received  no  “adverse”  ruling.  In  Muhammad,  a 
state  court  dismissed  on  the  merits  a  contract  claim  against 
one  defendant.  After  the  dismissal  the  plaintiff  voluntarily 
dismissed  claims  against  another  defendant  without  preju‐
dice.  Id.  at  876.  When  the  plaintiff  later  refiled  against  both 
defendants,  we  held  that  the  new  suit  was  barred  by  claim 
preclusion: “‘[A] plaintiff who splits his claims by voluntari‐
ly  dismissing  and  refiling  part  of  an  action  after  a  final 
judgment has been entered on another part of the case sub‐
jects himself to a res judicata defense.’” Id. at 876–77, quoting 
Hudson  v.  City  of  Chicago,  889  N.E.2d  210,  217  (Ill.  2008).  In 
this case, however, there was no final judgment on any claim 
by  FirstMerit.  The  only  ruling  that  preceded  its  voluntary 
dismissal was expressly “without prejudice” to its ability to 
file  an  amended  complaint  curing  the  problems  the  court 
had perceived. 
    CFE next argues that the doctrine of “springing finality” 
ended  the  first  case  on  the  merits.  Under  that  doctrine,  a 
dismissal that “gives the plaintiff time to fix the problem that 
led  to  dismissal”  becomes  final  once  the  time  to  cure  has 
elapsed.  E.g.,  Davis  v.  Advocate  Health  Ctr.  Patient  Care  Ex‐
press, 523 F.3d 681, 683 (7th Cir. 2008); see also Otis v. City of 
Chicago,  29 F.3d  1159,  1166  (7th  Cir.  1994).  Because  First‐
Merit’s complaint was dismissed without prejudice and with 
leave to amend within 60 days, CFE contends, the dismissal 
ripened into a final dismissal on the merits when FirstMerit 
did not file an amended complaint. 
   “Springing  finality”  is  a  less  than  optimal  approach  to 
managing  the  disposition  of  a  lawsuit  in  a  federal  district 
court.  Clear  written  final  judgments  under  Federal  Rule  of 
8                                                          No. 14‐2554 

Civil  Procedure  58  are  far  preferable  and  minimize  confu‐
sion  for  parties  and  other  courts.  In  any  event,  though,  a 
conditional dismissal ripens into a final order only when the 
plaintiff fails to act within the specified time. See Davis, 523 
F.3d at 683. Here FirstMerit acted by filing a notice of volun‐
tary  dismissal  under  Rule  41(a)(1)(A)  before  the  60  days 
elapsed. And because CFE had neither answered nor moved 
for summary judgment, the effect under Rule 41(a)(1)(B) was 
clear: “the dismissal is without prejudice.” 
    Further,  the  district  court’s  dismissal  of  this  action  by 
CFE would have been correct even if the state court had been 
wrong  in  denying  CFE’s  motion  to  dismiss  (and  we  do  not 
believe  it  was).  The  relitigation  exception  to  the  Anti‐
Injunction Act still would not authorize an injunction. That’s 
because CFE took its claim‐preclusion argument to the state 
court first. The state court ruled that preclusion does not ap‐
ply to FirstMerit’s case, and federal courts must respect that 
ruling. 
    In  Parsons  Steel,  Inc.  v.  First  Alabama  Bank,  474  U.S.  518 
(1986),  the  Supreme  Court  examined  the  relitigation  excep‐
tion to the Anti‐Injunction Act in light of the Full Faith and 
Credit  Act,  28 U.S.C.  § 1738.  The  Court  held  that  when  a 
state court has rejected a claim preclusion or res judicata de‐
fense based on a prior federal court judgment, then “the Full 
Faith  and  Credit  Act  requires  that  federal  courts  give  the 
state‐court judgment, and particularly the state court’s reso‐
lution  of  the  res  judicata  issue,  the  same  preclusive  effect  it 
would have had in another court of the same State.” 474 U.S. 
at 525. 
    In Ramsden, this court applied Parsons Steel to interlocuto‐
ry state‐court decisions like the one in this case. See 214 F.3d 
No. 14‐2554                                                          9 

at  870.  We  ruled  that  principles  of  comity  confine  a  federal 
court’s “discretion to enjoin state court proceedings once the 
state  court  expressly  and  unambiguously  decides  a  res  judi‐
cata defense, whether or not there has been a final judgment 
on the entire claim in state court.” Id. In these circumstances, 
“the  interests  in  preventing  possible  relitigation 
are Y generally  outweighed  by  the  heightened  comity  con‐
cerns except in the most extraordinary circumstances.” Id. at 
871. 
    CFE  presented  its  preclusion  defenses  to  the  state  court 
and lost there. Under the Full Faith and  Credit Act, Parsons 
Steel, and Ramsden, the district court thus correctly refused to 
enjoin FirstMerit’s litigation in state court. Even if CFE were 
correct  that  the  state  court  should  have  accepted  its  preclu‐
sion defenses, once CFE lost in the state court, it had no rea‐
sonable  grounds  to  seek  an  injunction  in  federal  court.  Its 
proper remedy was to appeal the decision in the state court 
system  and,  if  necessary,  to  seek  review  by  the  Supreme 
Court  of  the  United  States.  See Ramsden,  214  F.3d  at  872, 
quoting Parsons Steel, 474 U.S. at 525. For this additional rea‐
son, we also affirm the judgment of the district court. 
III. Sanctions Under Rule 38 
     FirstMerit has moved for sanctions. Its motion, filed after 
briefing on the merits, relies on Federal Rule of Civil Proce‐
dure 11 as the basis for sanctions. That was not correct. Sanc‐
tions  on  appeal  are  governed  by  Federal  Rule  of Appellate 
Procedure 38, not Rule 11. Cooter & Gell v. Hartmax Corp., 496 
U.S. 384, 406–07 (1990). But the mistaken label does not mat‐
ter. Rule 38 requires either a separate motion by the appellee 
or notice from the court, as well as a reasonable opportunity 
to  respond.  CFE  received  both.  It  responded  to  FirstMerit’s 
10                                                       No. 14‐2554 

motion. While it noted that Rule 11 did not apply, it also re‐
sponded  in  full  to  the  substance  of  the  motion,  which  we 
have  considered.  Because  CFE  was  not  prejudiced  by  First‐
Merit’s labeling mistake, we construe FirstMerit’s motion as a 
request for sanctions under Rule 38. 
    Rule  38  authorizes  a  United  States  Court  of  Appeals  to 
award  damages  and  single  or  double  costs  to  an  appellee 
when  an  appeal  is  frivolous.  The  rule  is  meant  to  compen‐
sate  an  appellee  for  “the  expense  and  delay  of  defending 
against  a  meritless  appeal”  and  to  deter  future  such  ap‐
peals—“protect[ing]  the  appellate  court’s  docket  for  cases 
worthy  of  consideration.”  Harris  N.A.  v.  Hershey,  711  F.3d 
794, 801 (7th Cir. 2013). An appeal is frivolous “when the re‐
sult  is  obvious  or  when  the  appellant’s  argument  is  wholly 
without merit.” Harris, 711 F.3d at 801–02 (internal quotation 
marks  and  citations  omitted);  see also Wachovia  Securities, 
LLC v. Loop Corp., 726 F.3d 899, 909 (7th Cir. 2013). 
    As  we  explained  in  Harris,  we  do  not  invoke  Rule  38 
lightly.  711  F.3d  at  801.  The  law  often  allows  for  reasonable 
disagreements  about  its  application  to  particular  cases,  and 
too‐ready  resort  to  Rule  38  sanctions  could  discourage  par‐
ties from presenting reasonable and good faith arguments. 
    Even  with  that  caution,  however,  this  appeal  is  clearly 
frivolous. Under federal preclusion law, which borrows Illi‐
nois principles, the voluntary dismissal of FirstMerit’s feder‐
al case expressly “without prejudice” did not bar FirstMerit 
from  filing  its  claims  anew  in  state  court. And  even  if  CFE 
were  correct  that  it  did,  once  the  state  court  ruled  against 
CFE  on  preclusion,  an  injunction  from  a  federal  court  still 
would have been out of the question. CFE did not bother to 
discuss Illinois preclusion law in its briefs, nor did it address 
No. 14‐2554                                                                     11 

the  complete  bar  to  an  injunction  established  by  the  Full 
Faith and Credit Act, Parsons Steel, and Ramsden. CFE has not 
offered  a  reasonable  and  good  faith  argument  to  avoid  af‐
firmance. This appeal is frivolous.2 
    “When  an  appeal  is  frivolous,  Rule  38  sanctions  are  not 
mandatory but are left to the sound discretion of the court of 
appeals.”  Harris,  711  F.3d  at  802.  The  district  court  warned 
CFE that it considered this new federal case to be “an unrea‐
sonable and vexatious multiplication of proceedings already 
pending in the state court.” Yet CFE has persisted in continu‐
ing to litigate its preclusion defenses simultaneously in both 
federal and state courts. CFE’s conduct flaunts the principles 
of  comity  and  federalism  that  animate  both  the  Full  Faith 
and Credit Act and the Anti‐Injunction Act. See Parsons, 474 
U.S.  at  523;  Atlantic  Coast  Line  R.R.  Co.  v.  Bhd.  of  Locomotive 
Eng’rs, 398 U.S. 281, 286 (1970); Ramsden, 214 F.3d at 869. We 
conclude that sanctions are appropriate to protect the inter‐
ests of the courts, FirstMerit, and other litigants. 
   Accordingly, appellee FirstMerit Bank, N.A., may submit 
any affidavit and supporting papers within 28 days after is‐
suance of this opinion specifying its damages from this frivo‐
lous appeal by CFE. CFE may file a written response no later 
than 28 days after FirstMerit files its submission. 


                                                 
      2 Also, many of the arguments in CFE’s brief are misleading. For ex‐

ample, according to CFE, Semtek held that a complaint dismissed without 
prejudice can be refiled only in the same court. But the sentence in Semtek 
immediately  following  the  one  cited  by  CFE  actually  contradicts  that 
assertion.  It  explains  that  a  dismissal  without  prejudice  “will  also  ordi‐
narily (though not always) have the consequence of not barring the claim 
from other courts … .” Semtek, 531 U.S. at 505. 
12                                                 No. 14‐2554 

    The  judgment  of  the  district  court  is  AFFIRMED,  and 
Rule 38 sanctions will be imposed under the schedule speci‐
fied.